Per Curiam,
Each of the appellees is of age, and the judgment from which the appellant appealed is affirmed' on the following from the opinion of the court directing it to be entered for want of a sufficient affidavit of defense: “Our study of this will leads us to the conclusion that under the same each of the testator’s two children took a fee simple estate in the one-half of said real estate, defeasible only by death without issue during minority, and indefeasible on arrival at the age of twenty-one.”
Judgment affirmed.